Title: To Thomas Jefferson from Archibald McDonald, 8 April 1805
From: McDonald, Archibald
To: Jefferson, Thomas


                  
                     Your Excellency 
                     
                     Winchester April, 8th. 1805
                  
                  By your direction I have ascribed these lines to inform you or to put in remembrance of my Petition I presented to you at mount assyllia near Charllottesville in Albemarle County concerning my Son John McDonald who is enlisted in the first Battalion of Royal Artillery in Captain McClennings Company now lying in Baltimore or else where your Excellency will please to accept of my most Sincere thanks for the kindness I receiv’d of your Excellency when I presented my Petition and shall still bear in mind your great kindness if I should be so happy as to get my Sons discharge, your most Humble Petitioner will for Ever remember your great Benevolence and Wishing your Excellency all the enjoyments of this World and happiness of the next when time shall be no more
                  
                     Archibald McDonald 
                     
                  
               